Allow me to begin by
congratulating you, Your Excellency Ambassador Samuel
Insanally of the Republic of Guyana, upon your election to
the presidency of the General Assembly for this forty-eighth
session. Your well-known diplomatic skills and your
country’s long-established positions of principle augur well
for the successful conduct of the work of this session.
I also wish to pay tribute to His Excellency Mr. Stoyan
Ganev of Bulgaria for the able manner in which he steered
the work of the Assembly during a particularly challenging
forty-seventh session.
May I also take this opportunity to say a special word
of congratulations to the Secretary-General, His Excellency
Mr. Boutros Boutros-Ghali, on his outstanding stewardship
of the United Nations during these critical times, when the
world body is increasingly being called upon to respond
promptly and effectively to complex situations all over the
world.
As the fiftieth anniversary of our Organization
approaches, there is great merit in our taking stock of what
the United Nations has achieved in the maintenance of peace
and security and in fostering international cooperation for
development. It is also our duty at this session to explore
ways and means of further strengthening this body so that it
is better equipped to fulfil its purposes and principles as
enshrined in the Charter.
The admission of new States to the community of
nations upholds the principle of universality that we so much
cherish. In this connection, it is important for us to take
note of and applaud the historic agreement that has been
signed by Israel and the Palestine Liberation Organization,
which heralds a period of peace after more than four decades
of bitter and destructive fighting. It is our hope that one day
the State of Palestine will earn its deserved place as a
Member of this Organization. We would, at the same time,
like to pay tribute to those countries and organizations that
were instrumental in bringing the negotiations to a fruitful
conclusion.
The fact that the membership of this Organization has
increased dramatically to 184 surely suggests an urgent need
to restructure it so that it serves the world community better
in the vastly changed circumstances. The end of the cold-
war era has finally placed the United Nations at centre stage
of international affairs for the maintenance of peace and
security and the strengthening of international cooperation in
social and economic development.
However, the arrangements made for the maintenance
of international peace and security need a thorough review.
At a time when great emphasis is being placed on the
principle of democracy at the national level, there is no valid
reason for not extending the same principle to the sphere of
international relations.
The principle of sovereign equality among States is an
important provision of the Charter. The General Assembly
and its style of work represent the embodiment of this
important principle. It is the only organ that enjoys
universality of membership; therefore, its relationship with
other organs of the Organization should reflect this pre-
eminent status. Consequently, in the revitalization and
restructuring process, the end product should be a
reinvigorated General Assembly capable of asserting itself in
its relationship with other organs of the United Nations.
The Security Council is assigned by the Charter the
primary responsibility for the maintenance of international
peace and security. The recent proliferation of situations of
conflict, instability and tension around the globe calls for
greater participation and involvement of the general
membership in the workings of the Council. There is
therefore need to adjust its membership, structure and
methods of work to reflect the changes which have occurred
in international relations since 1945.
The first obvious change in our Organization is the
dramatic increase in its membership. Consequently, the ratio
between the General Assembly and the Security Council has
progressively declined from 5 to 1 in 1945, through 8 to 1
in 1965, to 12 to 1 in 1993. Clearly, the Security Council
has become less representative and needs to be enlarged.
The second change relates to the configuration of power
in political, economic and military terms which created the
notion of permanent membership and the veto in the
Council. Present realities dictate that the privileges enjoyed
by the permanent members of the Security Council be
modified and that the composition of the Council be altered,
but with due regard to the provisions of Article 23,
paragraph, 1 of the Charter, which accords due importance
to
"the contribution of Members of the United Nations to
the maintenance of international peace and security and
to the other purposes of the Organization",
subject, of course, to membership that is democratically
elected and fully accountable to the total membership of the
Organization on whose behalf the Security Council acts. It
will take time to negotiate and put the changes in place.
However, in the intervening period there is nothing to
prevent the Organization from implementing interim
measures which may go some distance towards redressing
the present discrepancies.
The mere expansion of the membership of the Security
Council will not amount to much for Africa, Latin America
and Asia unless the question of equitable geographic
distribution is adequately addressed. At present, these three
regions are grossly underrepresented, in terms of both non-
permanent and permanent members. Africa and Latin
America do not even wield a single veto, whereas the Group
of Western European and Other States, and Eastern Europe,
now wield four of the five vetoes in the Council. Moreover,
the Group of Western European and Other States, and
Eastern Europe, are allocated 7 of the 15 seats, leaving
Africa, Asia and Latin America to share the remaining 8, an
arrangement that is totally inequitable and therefore
unacceptable.
It is clear that the Security Council, through a liberal
interpretation of the concept of international peace and
security, has encroached on the jurisdiction of other organs
in the system. We are concerned by the apparent impression
often created by the Council that majority votes in the
Council constitute international law, regardless of the
provisions of the Charter and other relevant international
statutes.
The Security Council acts on behalf of the entire United
Nations membership. Therefore, any tendencies or practices
that may be interpreted as contradicting the norms and
principles of transparency, accountability and democracy
should be avoided. To this end, we should evolve a system
that would ensure more participation by interested Member
States that are not members of the Security Council. This
will make it possible for such Members to have a
meaningful input during the informal meetings of the
Security Council. It is also desirable that the Council keep
the general membership well informed regarding the stage
and nature of discussions and negotiations undertaken.
If we have addressed ourselves at some length to the
issue of the Security Council it is because the responsibilities
it shoulders have manifestly increased in number and
complexity. It is our view that only through a process of
internal institutional reform, which we believe is long
overdue, can the moral authority and effectiveness of the
Forty-eighth session - 28 September l993 3
Security Council in discharging its mandate be enhanced and
acknowledged. It is our hope that the current negotiations
on this matter will be successfully concluded to coincide
with the celebrations marking the fiftieth anniversary of the
founding of the United Nations in 1995.
I now turn to the vital role of the Assembly as the
central and universal forum for deliberation. Africa fully
supports the efforts under way to revitalize and rationalize
the work of the General Assembly. We believe that the
exercise must be comprehensive, taking into account the
expanded membership of the world body as well as the
principle of sovereign equality of all States. The reform
process must also fully address the need for the other
principal organs of the United Nations system to report to
the General Assembly, as provided in the Charter.
As I have already noted, the tasks facing the United
Nations today have increased with the unprecedented
mushrooming of peace-keeping operations all over the world.
Bitter armed conflicts continue to ravage lives and destroy
property, stretching the much-needed administrative and
financial resources of the Organization to the limit. Let us
therefore redouble our efforts in support of the increased
commitment and responsibilities of our Organization.
The recent successes of the United Nations in bringing
peace to Cambodia, El Salvador and Haiti and in facilitating
the referendum in Eritrea are testimony to what can be
achieved by our Organization acting in a concerted manner.
It is in this context that we particularly welcome the
Secretary-General’s proposals in his report "An Agenda for
Peace", relating to cooperation between the United Nations
and regional organizations in resolving conflicts, in
peacemaking as well as peace building. We in Africa have
taken a positive step in this direction. At the thirtieth
summit meeting of the Organization of Africa Unity (OAU),
held at Cairo in June this year, we adopted a mechanism
whose primary objective is the anticipation and prevention
of conflicts. Its mandate will be guided by the principles of
the OAU Charter, in particular the sovereign equality of
States. Where conflicts have already occurred, the function
of this mechanism will be peacemaking and peace building.
Even with our meagre resources, we are proud to say that
Africa has already established a Special Fund to support
OAU activities in conflict prevention and settlement.
In southern Africa we continue to be bedeviled by
conflicts in Angola, Mozambique and South Africa. In
Mozambique, however, we welcome the recent talks between
President Chissano and RENAMO leader Afondo Dhlakama,
which have cleared some of the major obstacles to the peace
process. We therefore urge the United Nations to continue
its efforts to put the peace process back on schedule to
enable elections to be held in October 1994.
In Angola we are gravely concerned at the continued
escalation of fighting between UNITA and the legitimate
MPLA Government. This has caused untold loss of life and
property. We believe that the efforts of the United Nations
and the OAU should be aimed at achieving a cease-fire
between the two warring parties and creating favourable
circumstances for the deployment of United Nations peace-
keeping operations while negotiations for peace take place.
UNITA should accept the results of the September 1992
democratic elections, which were declared free and fair by
international observers, including the United Nations.
On South Africa, we applaud and support the current
negotiations to bring about democratic change in that
country, particularly the recent agreement regarding the
future, and indeed ongoing, establishment of the Transitional
Executive Council. We are, however, dismayed to note the
intensification of violence and the withdrawal of the Inkatha
Freedom Party and the white conservatives from the
negotiations. These actions threaten the smooth progress
towards the goal of democratic elections currently set for
April 1994. We therefore urge the two parties to return to
the negotiating table, as this is the only way forward. The
United Nations should also seriously consider a more active
role in the prevention of violence.
The President of the African National Congress (ANC)
has appealed to the United Nations for the ending of
sanctions against South Africa, and we are glad that there
has been response from a number of countries to that appeal.
Zimbabwe fully supports the appeal, and we are glad that a
stage has now been reached when we can judge the process
to be more or less irreversible.
In Somalia we commend the efforts of the United
Nations in the difficult mission to restore normalcy to that
tortured country. In Liberia and Rwanda, while peace has
remained elusive, we are glad that current OAU and United
Nations efforts to resolve the crises have begun to bear fruit.
It is our hope that recent positive developments on the long-
standing question of Western Sahara will result in a just and
equitable settlement. The untiring efforts of the Secretary-
General and the United Nations in seeking lasting solutions
to these conflicts on our continent and elsewhere,
particularly those emanating from the disintegration of the
former Yugoslavia and Soviet Union, deserve our
unqualified support.
4 General Assembly - Forty-eighth session
As equal members of this family of nations, we believe
that peace-keeping, peace-building and peacemaking must
not be the preserve of a few economically or politically
powerful countries. We stand ready to cooperate with the
international community in seeking solutions to the many
problems facing the world today, by participating in peace-
keeping operations or mediation efforts, or by providing any
facilities or expertise at our disposal. However, unless all
Member States commit themselves to timely payments of
their assessed contributions for these efforts, some countries
will find continued participation difficult.
We are fully aware that issues involving violent
disputes or armed conflicts are not the only concerns of the
international community. Other issues, such as trade and
economic growth, as well as international cooperation for
development, are matters of primary concern. We note with
concern from the World Economic Survey, 1993 that for the
third year in succession the rate of growth of world output
in 1993 will be below that of world population. It is also
evident from the Survey that the end of the East-West
ideological divide has not brought with it a commensurate
narrowing of the economic disparities between North and
South. Instead, these disparities have become more
pronounced than ever before.
The problems confronting the developing countries
today are manifold. Terms of trade continue to deteriorate,
as high prices of imported manufactured goods and rising
protectionism in developed countries become the order of the
day. The socio-economic crisis in the developing countries
has been further exacerbated by the crippling burden of debt.
The flows of official development assistance, upon which
they are dependent, has declined in recent years, while direct
investment has constituted only a marginal percentage of all
inflows to these countries, particularly those in Africa.
In Africa, the least developed and most marginalized of
all the world’s regions, the majority of countries are
undertaking economic reform measures. They have made
great sacrifices and encountered untold difficulties in
implementing these reforms. In southern and eastern Africa
in particular, the capacity to implement and keep these
economic reforms on course was further undermined by the
devastating drought which swept the region in 1991-1992.
Yet these countries have continued to demonstrate their
commitment to the reforms aimed at improving the standard
of living of their people.
Our sacrifices alone are not enough to ensure the
success of our economic reform programmes. In this regard,
we must once again reiterate the imperative need for an open
and equitable international trading system and the provision
of adequate financial resources. We therefore call for an
early conclusion of the Uruguay Round of Multilateral Trade
Negotiations of the General Agreement on Tariffs and Trade
(GATT). We also call again on the developed countries to
achieve without further delay the target of 0.7 per cent of
their gross national product for official development
assistance that was set over 24 years ago by this very
Assembly.
Africa’s economic and social progress in general, and
in the context of the implementation of the New Agenda for
the Development of Africa in the 1990s in particular, will
remain severely hampered as long as the continent’s debt
burden continues to be as acute as it is today. Standing at
close to $290 billion at the end of 1992, the continent’s debt
is equivalent to 100.1 per cent of its gross national product,
while it is an alarming 108 per cent for sub-Saharan Africa.
With Africa continuing to be a net exporter of financial
resources, is it any wonder that many of our human
development needs and social services have gone unmet?
We believe that there is a clear and compelling need to
find a lasting solution to Africa’s indebtedness. While we
welcome some of the positive steps taken by some creditor
countries towards debt relief, as well as the important
initiatives of the Bretton Woods institutions in this regard,
we believe that an unacceptable gap still remains between
rhetoric and action, and that more decisive measures can be
taken to address this crisis.
Africa believes that the commitment it made together
with the international community, when the New Agenda
was adopted in 1991, must be renewed and translated into
concrete action. Fully cognizant of the fact that Africa’s
development is primarily our responsibility, we have
proceeded courageously to implement our side of the
commitment, particularly in the promotion of regional and
sub-regional economic cooperation and integration and the
creation of an enabling environment for foreign and
domestic investment. We therefore call upon the
international community to buttress our efforts by addressing
in a concerted manner the major constraints which I have
highlighted.
Africa does not seek charity. Mindful of the need to
promote sustainable and self-sustaining development on the
basis of self-reliance and the interdependence of Member
States, the countries of Southern Africa signed in August
1992 a regional treaty establishing the Southern Africa
Development Community (SADC). Foremost among our
objectives are the achievement - through regional
Forty-eighth session - 28 September l993 5
integration - of development and economic growth, the
alleviation of poverty, the enhancement of the standard and
quality of life and the support of the socially disadvantaged.
Through the various regional economic organizations
such as the Eastern and Southern African Preferential Trade
Area (PTA), the Economic Community of West African
States (ECOWAS), and the Arab Maghreb Union, African
countries are trying to further their aim of achieving self-
sustaining development. These efforts will eventually
culminate in the formation of an African Economic
Community, whose foundations have already been laid.
Furthermore, it is our objective to evolve common political
values, systems and institutions, and to promote and defend
peace and security in the region. It is our earnest hope that
the international community as well as organs of the United
Nations system and the multilateral financial institutions will
continue to render their invaluable and generous assistance
in order to ensure the success of our regional integration
efforts.
Zimbabwe is fully committed to achieving the
sustainable utilization of our natural resources and the
protection of our environment in order to attain sustainable
development. In this context, we note with appreciation the
progress made so far in establishing the institutional
mechanism for the follow-up of the decisions taken during
the United Nations Conference on Environment and
Development in Rio de Janeiro, Brazil, in June last year. In
particular, we commend the Commission on Sustainable
Development for the constructive and positive manner in
which it conducted its work during its first substantive
session in June.
We welcome the stress that the Commission has placed
on some of the areas critical to the successful
implementation of Agenda 21, including the urgent need to
support national efforts to achieve sustainable consumption
and production patterns and lifestyles and the need for a
supportive international economic environment.
Issues such as the alleviation and reduction of poverty,
the creation of remunerative and productive employment and
social integration are at the core of the endeavours of all
countries, but more urgently of developing countries. It is
appropriate that these constitute the basis of our deliberations
when we convene in Copenhagen, Denmark, in March 1995
for the World Summit for Social Development.
These themes are all equally vital. It is gratifying that
the international community has pronounced itself on them
on many occasions as indeed have States individually and
severally. The theme of social integration, for example, was
addressed in a special way when two years ago we held a
summit meeting on children here in New York. We adopted
principles and guidelines which should govern the treatment
and development of children in all our countries. We
should, in translating these principles into practice, work to
remove the status and stigma of society’s marginal people
from our children. The children are our future. We have a
duty to the future for them by the positive and practical
measures we take today for their protection, education and
development.
Of great importance to us also are issues of population
and the advancement of women. In this context we
welcome and support the convening of the World
Conference on Population and Development in 1994 in
Cairo, Egypt, and of the World Conference on Women in
Beijing, China, in 1995.
In this regard let me underscore the conclusion of the
World Economic Survey 1993 that the social concerns of
developing countries, and the major issues of development
in other areas of the world, cannot be resolved in the
absence of world economic growth. It is our fervent hope
that just as the United Nations has considerably strengthened
its role in the political and humanitarian fields, its role in the
economic, social and related fields will likewise be
strengthened in order adequately to meet the emerging new
realities and their impact on the developing countries.
Let me conclude by calling upon all Member States to
remember that just as the new international situation dictates
the need to strengthen, democratize and streamline the
operations of the United Nations and its constituent bodies,
so also is it incumbent upon us to make an exceptional
contribution in pursuit of the noble goals of justice, peace
and development. This we believe can be achieved only if
all Members live up to their obligations under the Charter.
